DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Claim Amendment and Remarks, filed 07/15/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) over Bajat et al. (U.S. Patent No. 5,270,961) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Development of a Menu-Driven Programmable System of Machinery Drives”, Duffie et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Development of a Menu-Driven Programmable System of Machinery Drives”, Duffie et al. (referred hereafter Duffie et al.).
Referring to claim 1, Duffie et al. disclose a scopemeter (Figure 5), comprising:
one or more probes (e.g., sensor – Figure 5);
an input device (Figures 1, 3 & 5);
page 284, Operator Interaction: 1st para.; Figures 10-12);
a processor (Figure 16); and
memory (Figured 5 & 16 ) configured to store executable instructions that, when executed by the processor, cause the processor to:
cause a motor drive stage selection menu to be displayed on the display (Summary; page 281, 1st col., last para.; page 284, Operator Interaction: 1st para.; Figures 10-12), the motor drive stage selection menu listing a plurality of motor drive stages (page 284, Operator Interaction: 1st para.; Figures 10-12);
receive, via the input device, a selection of a motor drive stage of the plurality of motor drive stages (page 284, Operator Interaction: 1st para.; Figures 10-12);
in response to receiving the selection of the motor drive stage, cause a test selection menu to be displayed on the display, the test selection menu listing a plurality of tests associated with the motor drive stage of the plurality of motor drive stages (page 284, Operator Interaction: 1st para.; Figures 10-12);
receive, via the input device, a selection of a test of the plurality of tests (page 284, Drive Diagnosis section; Performing Monitoring section);
in response to receiving the selection of the test of the plurality of tests, cause the test to be performed on the motor drive stage (page 284, Tabular and Graphical Presentation section; Figures 14-15); and
display a result of the test that is performed on the motor drive stage (page 284, Tabular and Graphical Presentation section; Figures 14-15). 
As to claim 10, Duffie et al. disclose a method (Summary), comprising:
causing a motor drive stage selection menu to be displayed on the display (Summary; page 281, 1st col., last para.; page 284, Operator Interaction: 1st para.; Figures 10-12), the motor drive stage page 284, Operator Interaction: 1st para.; Figures 10-12);
receiving, via the input device, a selection of a motor drive stage of the plurality of motor drive stages (page 284, Operator Interaction: 1st para.; Figures 10-12);
in response to receiving the selection of the motor drive stage, causing a test selection menu to be displayed on the display, the test selection menu listing a plurality of tests associated with the motor drive stage of the plurality of motor drive stages (page 284, Operator Interaction: 1st para.; Figures 10-12);
receiving, via the input device, a selection of a test of the plurality of tests (page 284, Drive Diagnosis section; Performing Monitoring section);
in response to receiving the selection of the test of the plurality of tests, causing the test to be performed on the motor drive stage (page 284, Tabular and Graphical Presentation section; Figures 14-15); and
displaying a result of the test that is performed on the motor drive stage (page 284, Tabular and Graphical Presentation section; Figures 14-15). 
Referring to claim 19, Duffie et al. disclose a scopemeter, comprising:
one or more probes (e.g., sensor – Figure 5);
an input device (Figures 1, 3 & 5);
a display (page 284, Operator Interaction: 1st para.; Figures 10-12);
a processor (Figure 16) configured to:
cause a motor drive stage selection menu to be displayed on the display (Summary; page 281, 1st col., last para.; page 284, Operator Interaction: 1st para.; Figures 10-12), the motor drive stage selection menu listing a plurality of motor drive stages (page 284, Operator Interaction: 1st para.; Figures 10-12);
page 284, Operator Interaction: 1st para.; Figures 10-12);
in response to receiving the selection of the motor drive stage, cause a test selection menu to be displayed on the display, the test selection menu listing a plurality of tests associated with the motor drive stage of the plurality of motor drive stages (page 284, Operator Interaction: 1st para.; Figures 10-12);
receive, via the input device, a selection of a test of the plurality of tests (page 284, Drive Diagnosis section; Performing Monitoring section);
in response to receiving the selection of the test of the plurality of tests, cause the test to be performed on the motor drive stage (page 284, Tabular and Graphical Presentation section; Figures 14-15); and
display a result of the test that is performed on the motor drive stage (page 284, Tabular and Graphical Presentation section; Figures 14-15). 
As to claims 2, 11, and 20, Duffie et al. disclose a scopemeter/method (Figure 5; Summary), wherein the executable instructions cause the processor to:
in response to receiving the selection of the test, display an operational menu associated with the test, the operational menu including a representation of a connectivity of the one or more probes to the motor drive stage for the test (page 284, Operator Interaction: 1st para.; Figures 10-12).
Referring to claims 3 and 12, Duffie et al. disclose a scopemeter/method (Figure 5; Summary), wherein the representation of the connectivity of the one or more probes to the motor drive stage includes a diagram showing connections to be made by one or more voltage probes or one or more current clamps (Figures 1 & 5; pages 281-282, Introduction section).
As to claims 4 and 13, Duffie et al. disclose a scopemeter/method (Figure 5; Summary), wherein the plurality of motor drive stages include at least one of drive input stage, a drive stage or a motor and drive train stage (page 284, Operator Interaction: 1st para.; Figure 12).
Figure 5; Summary) wherein the executable instructions cause the processor to:
in response to receiving the selection of the drive input stage, cause the test selection menu to be displayed including a listing of one or more of: a voltage test, a current test, a frequency test, a voltage unbalance test or a current unbalance test of the drive input stage (page 284, Operator Interaction: 1st para.; Figures 10-12); and
 receive the selection the election of at least one of: the voltage test, the current test, the frequency test, the voltage unbalance test or the current unbalance test of the drive input stage (page 284, Operator Interaction: 1st para.; Figures 10-12; Drive Diagnosis section; Performing Monitoring section). 
As to claims 6 and 15, Duffie et al. disclose a scopemeter/method (Figure 5; Summary), wherein the plurality of motor drive stages include at least one of: a drive input stage, a drive direct current (DC) bus stage, a drive output stage, a motor input stage or a motor shaft state (page 281, 1st col., last para.; page 284, Operator Interaction: 1st para.; Figures 1 & 10-12).
Referring to claims 7 and 16, Duffie et al. disclose a scopemeter/method (Figure 5; Summary), wherein the executable instructions cause the processor to: 
in response to receiving the selection of the drive DC bus stage, cause the test selection menu to be displayed including a listing of one or more of: a voltage test, a ripple test or a voltage unbalanced test of the drive DC bus stage (page 284, Operator Interaction: 1st para.; Figures 10-12);
receive the selection of at least one of: the voltage test, a ripple test or a voltage unbalanced test of the drive DC bus stage (page 284, Operator Interaction: 1st para.; Figures 10-12; Drive Diagnosis section; Performing Monitoring section); and
in response to receiving the selection of the at least one of: the voltage test, the ripple test or the voltage unbalanced test of the drive DC bus stage, cause the at least one of: the voltage test, the ripple test or the voltage unbalanced test of the drive DC bus stage to be performed on page 284, Operator Interaction: 1st para.; Figures 10-12; Drive Diagnosis section; Performing Monitoring section).
As to claims 8 and 17, Duffie et al. disclose a scopemeter/method (Figure 5; Summary), wherein:
the motor drive stage selection menu includes an information tab (page 284, Operator Interaction: 1st para.; Figures 10-12), and
the executable instructions cause the processor to:
receive user selection of the information tab (page 284, Operator Interaction: 1st para.; Figures 10-12); and
in response to receiving the user selection of the information tab, display information associated with items displayed in the motor drive stage selection menu (page 284, Tabular and Graphical Presentation section; Figures 14-15).
Referring to claims 9 and 18, Duffie et al. disclose a scopemeter/method (Figure 5; Summary), wherein the executable instructions cause the processor to save a report including the result of the test that is performed on the motor drive stage in the memory or transfer the report to a separate device (page 284, Tabular and Graphical Presentation section; Figures 14-15; page 285, Distributed Configurable Drive System section; Figure 16).
As to claim 14, Duffie et al. disclose a method (Figure 5; Summary)comprising:
in response to receiving the selection of the drive input stage, cause the test selection menu to be displayed including a listing of one or more of: a voltage test, a current test, a frequency test, a voltage unbalance test or a current unbalance test of the drive input stage (page 284, Operator Interaction: 1st para.; Figures 10-12); and
 receive the selection the election of at least one of: the voltage test, the current test, the frequency test, the voltage unbalance test or the current unbalance test of the drive input stage page 284, Operator Interaction: 1st para.; Figures 10-12; Drive Diagnosis section; Performing Monitoring section); and
in response to receiving the selection of the at least one of: the voltage test, the current test,  the frequency test, the voltage unbalanced test or the current unbalance test of the drive input stage, causing the at least one of: the voltage test, the current test, the frequency test, the voltage unbalanced test or the current unbalance test of the drive input stage to be performed on the drive DC bus stage (page 284, Operator Interaction: 1st para.; Figures 10-12; Drive Diagnosis section; Performing Monitoring section).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864